DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Response to the Restriction Requirement filed on 11 March 2022.
Claims 1-20 are currently pending. 
Claims 9-20 are withdrawn with traverse
Claims 1-8 are examined.

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 11 March 2022 is acknowledged.  The traversal is on the ground(s) that there would be no search burden because “both Species may be examined under one, and only one, of Classification B60J 3/0204, B60J 3/0252 or B60J 3/026”.  This is not found persuasive. A complete search of the different species would require different and divergent classification and text queries for each species due to the mutually exclusive species characteristics, and due to the amount of art in the relevant search areas, a complete search of all species would place an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or 11 March 2022.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 41, line 9, the examiner believes that “236” should be replaced with “326”.  
In paragraph 41, line 11, the examiner believes that “236” should be replaced with “326”.    
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  the examiner believes that “form” in line 4 should be replaced with “from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites the limitation "an indication" in line 2.  Claim 2 is dependent from claim 1 and claim 1 recites “an indication” in line 7. It is unclear if the recitation of the indication in claim 2 is the same indication as recited in claim 1. 
Claim 2 recites the limitation "an imminent collision" in line 2.  Claim 2 is dependent from claim 1 and claim 1 recites “an imminent collision” in line 7. It is unclear if the recitation of the imminent collision in claim 2 is the same imminent collision as recited in claim 1.  
Claim 2 recites the limitation "an indication" in line 7.  Claim 2 is dependent from claim 1 and claim 1 recites “an indication” in line 7. It is unclear if the recitation of the indication in claim 2, line 7 is the same indication as recited in line 2 and/or that recited in claim 1. 
Claim 2 recites the limitation "an imminent collision" in line 7.  Claim 2 is dependent from claim 1 and claim 1 recites “an imminent collision” in line 7. It is unclear if the recitation of the imminent collision in claim 2, line 7 is the same imminent collision as recited in line 2 and/or as recited in claim 1.  
Claims 3-7 depend from claim 2 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 2.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kister (US PG Pub. 2020/0164724, hereinafter "Kister") in view of Fujikawa (JP-2008221882-A, hereinafter “Fujikawa).
Regarding claim 1, Kister teaches A sun visor actuation system comprising: 
an attachment apparatus configured to attach to an automobile structure (see at least the representation of Kister Fig. 4, wherein the examiner has placed a box around the elements being interpreted as an attachment apparatus and includes elements 13, 12, and 15 are interpreted to be part of attachment apparatus.  ¶23 “the top end 13 is terminally mounted to the automobile roof through a bracket. When the present invention functions as a retrofitted unit for the existing visors, the present invention utilizes a mounting bracket 25 as shown in FIG. 7-8. The top end 13 is terminally connected to the mounting bracket 25 that is removably mounted to an existing automobile sun visor through a pair of attachment straps.”); 

    PNG
    media_image1.png
    649
    911
    media_image1.png
    Greyscale

an arm member (see at least Kister Fig. 4, horizontal portion of apparatus extending from element 5 and 7 to element 6 and 8 including element 4) rotatably attached to the attachment apparatus; 
a body member attached to the arm member (see at least Kister Fig. 2, body 16); and 
an actuation system (see at least Kister controller unit 20, ¶16 “As a result, the driver is able to actuate the sun visor body 16 through the power switch 21 as the controller unit 20 process and implements the driver inputs into the first rotational mechanism 1 and the second rotational mechanism 9.”)
wherein the actuation system is operable to at least one of rotate the body member and prevent the rotation of the body member (see at least Kister ¶16 “in order to accomplish the remote operation of the present invention, the first rotational mechanism 1 and the second rotational mechanism 9 are electronically connected to the power switch 21 through the controller unit 20 as shown in FIG. 9. As a result, the driver is able to actuate the sun visor body 16 through the power switch 21 as the controller unit 20 process and implements the driver inputs into the first rotational mechanism 1 and the second rotational mechanism 9.”) 
Kister does not disclose that the actuation system is responsive to an indication of an imminent collision. Fujikawa discloses an actuation system for a sun visor that is responsive to an indication of an imminent collision (see at least Fujikawa ¶4 “Another object of the present invention is to provide a sun visor device that can retract the sun visor body at the time of the vehicle collision or immediately before the collision”).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to actuate the Kister device as taught by Fujikawa because as Fujikawa for improved safety of airbag deployment (see Fujikawa ¶5).
Regarding claim 2, the combination of Kister and Fujikawa discloses the sun visor actuation system of claim 1, as applied above, and further discloses wherein the actuation system comprises: 
a controller configured to receive an indication of an imminent collision (see at least Fujikawa ¶26 “As shown in FIG. 2, the slide sun visor control ECU 70 is connected to a vehicle control ECU 72, and the vehicle control ECU 72 includes a collision determination unit 72A. The collision determination unit 72A is connected to the millimeter wave radar 74 and to the image processing ECU 76. The image processing ECU 76 is connected to the camera 78. Here, the collision determination unit 72A, the millimeter wave radar 74, the image processing ECU 76, and the camera 78 constitute a vehicle collision estimation device 80 as emergency state recognition means. The vehicle collision estimation device 80 is configured to detect vehicle collision. And / or collision prediction.”; 
an actuation member operably connected to the controller see at least Kister ¶16 “in order to accomplish the remote operation of the present invention, the first rotational mechanism 1 and the second rotational mechanism 9 are electronically connected to the power switch 21 through the controller unit 20 as shown in FIG. 9. As a result, the driver is able to actuate the sun visor body 16 through the power switch 21 as the controller unit 20 process and implements the driver inputs into the first rotational mechanism 1 and the second rotational mechanism 9.”); 
a first rotating member coupled to the actuation member (See at least Kister Fig. 4, second motor 11 gear portion); and 
a second rotating member coupled to the first rotating member (See at least Kister, Fig. 4. Bottom end 14 of second rod 12); 
wherein the controller is configured to operate the actuation member responsive to receiving an indication of an imminent collision (see at least Fujikawa ¶33 “Here, the slide sun visor control ECU 70 is at least partially based on an input signal of at least one of a collision detection input signal and a collision prediction input signal from the collision determination unit 72A (vehicle collision estimation device 80). The sun visor main body 32 disposed in the chamber 100 (for example, at the drawer position 32Y (see FIG. 4)) is inflated in the direction of the storage position 32X and at the time of or just before the collision of the vehicle 10, and the front seat occupant P (see FIG. 5), the drive mechanism 60 is controlled so as to move to a non-interfering position that does not interfere with the airbag 86B that is deployed to the side. Therefore, at the time of or just before the collision of the vehicle 10, at least as shown in FIG. The sun visor main body 32, which is partly disposed in the passenger compartment 100 at a position that interferes with the deployment locus of the airbag 86B (for example, at the pull-out position 32Y)…”); 
wherein operation of the actuation member causes the first rotating member (See at least Kister Fig. 4, second motor 11 gear portion) to rotate; and 
wherein the coupling of the second rotating member (See at least Kister, Fig. 4. Bottom end 14 of second rod 12) to the first rotating member (See at least Kister Fig. 4, second motor 11 gear portion) causes the second rotating member to rotate responsive to rotation of the first rotating member.
Regarding claim 4, the combination of Kister and Fujikawa discloses the sun visor actuation system of claim 2, as applied above, and further disclose wherein each of the first rotating member and the second rotating member are pinion gears configured to engage with each other (See at least Kister Fig.6 where pinion gears can be observed).
Regarding claim 5
the attachment apparatus comprises an elbow section (see Kister Fig. 4, represented above, the examiner interprets the circled area as the elbow); 
the first rotating member (See at least Kister Fig. 4, second motor 11 gear portion)   is positioned within a section of the attachment apparatus (see at least Kister ¶23 “the top end 13 is terminally mounted to the automobile roof through a bracket. When the present invention functions as a retrofitted unit for the existing visors, the present invention utilizes a mounting bracket 25 as shown in FIG. 7-8. The top end 13 is terminally connected to the mounting bracket 25 that is removably mounted to an existing automobile sun visor through a pair of attachment straps.”); 
the second rotating member (See at least Kister, Fig. 4. Bottom end 14 of second rod 12) is positioned partially within a section of the attachment apparatus and partially within the arm member (see at least Kister Fig. 4, horizontal portion of apparatus extending from element 5 and 7 to element 6 and 8 including element 4); and 
wherein the first rotating member and the second rotating member are configured to engage with each other within the elbow section (see Kister Fig. 4, represented below, the examiner interprets the circled area as the elbow, wherein 11 gear portion and 14 engage).
Regarding claim 6, the combination of Kister and Fujikawa discloses the sun visor actuation system of claim 2, as applied above, and further wherein: 
the controller is configured to receive an input from at least one of a supplemental restraint system, an anti-lock braking system, an advanced emergency braking system, an autonomous emergency braking system, a RADAR system, a LIDAR system, or a camera system (see at least Fujikawa ¶ 26 “Here, the collision determination unit 72A, the millimeter wave radar 74, the image processing ECU 76, and the camera 78 constitute a vehicle collision estimation device 80 as emergency state recognition means.”); and 
the controller is configured to determine if the input meets a criterion for engaging the actuation system (see at least Fujikawa, ¶26 “The collision determination unit 72A connected to the image processing ECU 76 and the millimeter wave radar 74 is disposed in the engine room 82, and based on the input signals from the image processing ECU 76 and the millimeter wave radar 74, an obstacle (such as an obstacle) And / or collision detection and collision prediction (collision prediction).”
Regarding claim 7, the combination of Kister and Fujikawa discloses the sun visor actuation system of claim 2, as applied above, and further wherein the controller is configured to: determine a present angular position of the body member.; determine a desired second angular position for the body member; and operate the actuation member to rotate the body member from the present angular position to the desired second angular position (see at least Fujikawa ¶38 “Further, for example, the emergency state recognition means predicts the magnitude of the possibility of collision of the host vehicle at a plurality of determination levels based on a predetermined determination criterion, and the storage position of the sun visor body (vehicle component) according to the determination level ( The amount of movement in the direction of the retreat position may be set. As an example, the emergency state recognition means predicts the possibility of collision of the host vehicle at three classification levels of large, medium and small, and when the determination level is small, the movement amount is small, and when the determination level is medium It may be set such that the movement amount is medium and the movement amount is large when the determination level is large.)
Regarding claim 8, the combination of Kister and Fujikawa discloses the sun visor actuation system of claim 1, as applied above, and further wherein the actuation system is operably coupled to a device associated with an automobile within which the sun visor actuation system is installed (see at least Fujikawa, Fig. 1 camera 78 and/or millimeter wave radar 74).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kister and Fujikawa  further in view of Hoon (KR 10-1596619, hereinafter “Hoon”).
Regarding claim 3, the combination of Kister and Fujikawa discloses the sun visor actuation system of claim 2, as applied above, but does not disclose wherein the actuation member is one of a stepper motor and a solenoid.
Hoon discloses that a sun visor actuation system wherein the actuation member may be a stepper motor (see at least Hoon ¶13, “first step motor 131 and a second step motor 132”).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kister and Fujikawa to include a stepper motor as taught by Hoon because stepper motors are known for precise positioning that would be increase safety during sun visor usage.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raybal (US PG Pub. 2017/0100992) discloses a sun visor with an adjustable arm within the elbow section.  Wilson (US Patent No. 5,902,002) discloses a visor with an automatically rotating visor blade and gearing within the arm and attachment assembly.  Kister (US PG Pub. 2021/0039483) discloses an automatically adjusting visor.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        
	
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662